Citation Nr: 1743253	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  08-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder claimed as post traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to December 1984, and September 1985 to December 1986.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and a November 2015 rating decision by the RO in Phoenix, Arizona, that denied service connection for a cervical spine disability and denied a compensable evaluation for hearing loss.

In May 2009 and December 2015, the Board remanded the claim for service connection for PTSD for additional evidentiary development.

The Board notes that the Veteran has also perfected appeals as to a claim of service connection for a cervical spine disability and an increased rating for bilateral hearing loss.  Those issues are awaiting the scheduling of a personal hearing before a Veterans Law Judge and will be subject to a separate decision.

The Board has recharacterized the issue on appeal to more broadly reflect that the Veteran seeks service-connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

An acquired psychiatric disorder was not incurred in service and is not etiologically related to service; credible supporting evidence of an in-service stressor(s) underlying the diagnosis of PTSD has not been presented.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in January 2006, February2006, and February 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained all relevant records identified by the Veteran in this matter.  These records have been associated with the claims file.  VA provided the Veteran a VA examination in this matter; however, the Board finds that a VA examination not required in this case because entitlement to the benefit sought turns on whether there is credible supporting evidence of an in-service stressor event(s) underlying the diagnoses of record for PTSD.  It is noted that the Veteran's service treatment records (STRs) were not available for review.  In circumstances, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

To ensure that VA met its duty to notify and assist the Veteran in his appeal, the Board remanded the claim.  A review of the record shows that the requested actions were completed.  In this regard, the RO requested from the Veteran detailed information to permit verification of his claimed PTSD stressors; notified the Veteran that he could provide "buddy" statements or other corroborating evidence to support the occurrence of in-service stressors; and attempted to verify the Veteran's report of involvement in a plane crash through official sources.  Because RO determined, following the Board's 2015 remand, that there was not credible supporting evidence that any of the claimed in-service stressor events occurred, a new VA examination or return of the May 2010 VA psychiatric examination was not required.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder claimed as PTSD.  It is noted that the Veteran was not diagnosed with PTSD during any period of active duty, he did not serve in combat, he has not alleged fear of hostile or military activity, and he was not a prisoner of war.  However, he has alleged an instance of personal assault.  38 C.F.R. § 3.304 (f)(1)-(5) (2016).

VA received a claim for PTSD in November 2005.  See VA Form 21-526 (November 2005).  At this time, the Veteran reported that PTSD began in 1984 and that he began treatment in 2003.

The Veteran reported stressor(s) include: (1) Participation in a recovery team associated with a fatal airplane crash near Mesow, Germany, that occurred between June 1, 1981 and July 31, 1981 or October 1, 1981 through October 31, 1981; (2) Injury in a hit-and-run accident while stationed in Furth, Germany in August 1984; (3) Fear of personal safety when a vehicle ran through the front gate of the military installation in Furth, Germany while on guard duty between September 1, 1983 and November 30, 1983; (4) Injury from being stabbed by a visiting NCO who attacked him without provocation, which he reported to his supervisor but did not press charges; (5) Injury and humiliation during a live fire exercise that involved a drill sergeant shoving a gas canister in his face.  See VA Form 21-0781 (January 2006); Correspondence (November 2008); VA Examination (May 2010)

The Director of US Army Crime Records Center (Fort Belvoir, Virginia) responded to the RO inquiry for records pertaining to stressors 2 and 3 that there were no records.  See Third Party Correspondence (Handwritten response to inquiry dated in January 29, 2010).  In February 2010, the RO notified the Veteran of the negative response.  See Notification Letter (February 11, 2010).  In April 2010, the RO received an email from the service department indicating that there had been one fatal aviation accident in October 1981, but that there was no information regarding members of the recovery team or mention of the Veteran.  The service department provided a copy of the aircraft accident report.  The record shows that the Veteran was stationed 300 miles away in Mesow, Germany at the time of the accident.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder claimed as PTSD.  An acquired psychiatric disorder was not incurred in service and is not etiologically related to service; also, credible supporting evidence of an in-service stressor(s) underlying the diagnosis of PTSD has not been presented.  To be clear, the Board does not dispute the diagnosis for PTSD; but rather the Board finds that the Veteran's PTSD is not related to any period of active duty service.

The record shows that the Veteran served with the National Guard.  He had active duty from January 1981 to December 1984, and September 1985 to December 1986.  He reported on his original November 2005 VA disability compensation claim that PTSD began in 1984 and that he first received treatment in 2003 through VA.

VA treatment records dated July 2004 to July 2016 reflect that the Veteran had been diagnosed with major depressive disorder and generalized anxiety disorder in September 2004.  The Veteran reported in October 2004 that he thought he may have PTSD.  The Veteran was seen for insomnia and the examiner speculated about the etiology and indicated "?PTSD."  A December 2004 VA psychological report reflects a diagnosis for rule out PTSD, which was "likely trauma from post war truck driving accidents."  The Veteran reported that that many friends had told him he has PTSD.  He reported that he was stationed in Germany throughout his military career and indicated the examiner that there were no "identifiable, overt, life threatening trauma's experienced in military."  By history, the Veteran received psychiatric care in 1997 at Mendocino County Mental Health and was prescribed Paxil, an anti-depressant which he discontinued.  The examiner noted that the Veteran "drove hazardous propane and fuel trucks for many years.  He experienced multiple motor vehicle accidents during this time, several near life threatening, but escaped with mostly minor injuries.  He may well be experiencing PTSD from these non-military service related incidents."

A January 2005 VA treatment note shows an assessment for rule out PTSD and indicated that "PTSD origin is non-military related."  An April 2005 note shows rule out PTSD and indicated vaguely "various trauma in and out of military as documented."  However, no "traumas" either in or out of the military were identified or discussed.  It was noted that the Veteran had filed a VA claim for PTSD and requested a letter in support thereof.  A May 2005 note shows a diagnosis for PTSD and reflects as follows:  "He discussed at some length today his injury while on active duty in Germany when he was bicycling and struck/ side swiped by a car (Mercedes Benz) while on base.  He may well have PTSD from this trauma with resultant injury (likely pending documentation confirmation of the injury as alleged)."  This note indicated that the Veteran had a PTSD claim with VA and that his VA counseling psychologist had diagnosed PTSD.  Subsequently dated VA treatment records show ongoing treatment and management of psychiatric disorders, to include PTSD, dysthymia, and generalized anxiety disorder.

An August 2005 VA metal health note reflects a new history underlying PTSD.  At this time the Veteran reported "that when he was stationed in Germany, a plane crashed, and he was apparently on his first assignment, and had to clean up numerous body parts."  An October 2005 note reflects that:  "PTSD from military experiences appears to me to be more in the background than foreground, and of low magnitude.  Being molested repeatedly by a male relative at the age of 8 (see previous notes) may have had a more lasting and deeper impact on his psyche."  A November 2005 note reflects that: "His PTSD is stable and remote and not as big an issue as his depression.  Old notes point to alcoholic father, he physically abused him.  I asked him about molestation and he denied sexual abuse to me."  A January 2006 primary care note reflects depression and PTSD "miliary and from childhood abuse/GAD/dysthymia."  The Board notes that the provider was not specially trained in mental health disorders and made no discussion of any in-service trauma or stressor event.  A March 2006 VA treatment note reflects a history from the Veteran that "when he was in Germany he cleaned burnt bodies and that was the cause of his PTSD."  He also reported that "when he was in Germany, he was hit riding his bike by a car."  The Veteran indicated in 2006 having financial stress and reported that he had applied for benefits through programs administered by workers compensation, Social Security Administration (SSA), and VA.

The VA treatment records, while they include a history of working at the site of plane crash and a bicycle accident during active duty, those records dated earliest suggest that the Veteran's PTSD is due to events and incidents that occurred outside his active duty to include childhood abuse and vehicular accidents while driving a propane filled truck for work.

To establish a claim for service connection for PTSD claims, there must be credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  In this case, credible supporting evidence that a claimed in-service stressor occurred has not been presented.

The Board finds that the VA treatment records are not credible supporting evidence of a claimed in-service stressor.  These reflect the history as reported by the Veteran and those records dated proximate to the initial PTSD diagnosis clearly link the condition to events outside the Veteran's active duty service.  In fact, the Veteran's report later of in-service stressor events to mental health providers appears almost to be an afterthought.  Notably, the mental health records include essentially no complaints or discussion of symptoms (i.e. nightmares, intrusive thoughts, avoidance of reminders, etc.) associated with the events reported by the Veteran as the cause of his PTSD.

The Board has considered whether a May 2007 buddy statement form KC constitutes credible supporting evidence of a claimed in-service stressor incident.  However, based on a holistic review of the entire record to include VA treatment records dated contemporaneous with the initial diagnosis for PTSD, the Board finds that the May 2007 buddy statement does not constitute "credible" supporting evidence.

The May 2007 buddy statement from K.C. reflects that he was deployed with the Veteran, in the same company as the Veteran, and great friends with the Veteran.  K.C. stated that learned from the Veteran during the course of their tour that the Veteran was hit by a car while riding a bicycle and hospitalized; that the Veteran, during his posting to Nuremberg base, had to "load up in a jeep that drove him to Messau where he saw the wreckage of a plane crash;" and that the Veteran had been stabbed by a sergeant without cause.

The Board finds the buddy statement not credible for the following reasons.  First, KC provides no approximate or specific dates of the Veteran's alleged stressors, but rather he provides a vague, generic restatement of the stressors reported to VA by the Veteran.  Second, he does not report first hand observations of the plane crash and clean-up mission as reported by the Veteran, or any other firsthand observation of the alleged traumatic incidents.  Third, the VA treatment records dated before and soon after the Veteran presented VA medical services for what he believed was PTSD do not include any history of the events cited by the Veteran as "traumatic" or "stressor" incidents.  The medical evidence contemporaneous with the diagnosis for PTSD is highly probative and, while it discusses non-military stressors, it makes no mention of any of the events reported by the Veteran or KC in support of the Veteran's claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Therefore, the buddy statement has no probative value.

The Board has further considered the VA treatment records and the May 2010 VA medical opinion, linking the Veteran's PTSD to his history of in-service stressors.  Because the question of whether the Veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  In other words, whether a claimed stressor is of sufficient gravity to cause or support a diagnosis of PTSD is medical in nature; but, whether a claimed stressor actually occurred is a question of fact for adjudicators.  Here, the Board finds that those medical opinions do not establish an in-service stressor because it's based entirely on history provided by the Veteran, which is otherwise not verified or corroborated.  Also, the mere transcription of medical history does not transform that information into "credible supporting evidence."  The Board further notes that the May 2010 VA examination report does not reflect a thorough review of the claim file given that:  First, there was no mention or acknowledgement of the VA treatment records that relate the Veteran's PTSD to non-military events/incidents; and second, the examiner found that there no other mental disorders found, which is inconsistent with the VA treatment records that document treatment for generalized anxiety disorder and dysthymia.

Lastly, anecdotal reports are simply not capable of verification.  See Cohen v. Brown, 10 Vet. App. 128, 134   (1997) ("Anecdotal incidents, although they may be true, are not researchable.  In order to be researched, incidents must be reported and documented").  This is the case with incidents reported by the Veteran, such as, fear of personal safety, stabbing by a sergeant that he did not prosecuted, and injury/humiliation by drill sergeant.  The Board acknowledges the Veteran's July 2007 correspondence in support of his PTSD claim, wherein he reported "another experience happened around 1996 or possibly 1997" when he was a bodyguard for a family and he had contact with people he "perceived as the enemy."  However, notably this "experience" did not occur during any period of active duty; therefore, it is not for consideration as a potential stressor event for establishing PTSD for VA purposes.  As such, the above events as reported by the Veteran have little to no probative value in establishing the presence of an in-service stressor.

The record shows that VA has undertaken all reasonable efforts to corroborate through official sources his report of involvement in clean-up associated with a plane crash in Germany.  However, no corroborating evidence was obtained.  Although official sources indicated that a plane crash has occurred in 1981, the Veteran was stationed roughly 300 miles away at that time.

In view of the above, the Board concludes that credible supporting evidence of a stressor underlying the diagnosis of PTSD has not been presented.  Therefore, the claim for PTSD is denied.

There is no indication that the Veteran has any other acquired psychiatric disorder related to service.

Accordingly, the weight of the evidence is against the claim for an acquired psychiatric disorder claimed as PTSD.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder claimed as PTSD is denied.


REMAND

In a March 2017 substantive appeal as to the remaining issues, the Veteran requested a video-conference hearing before the Board.  An appellant is entitled to a hearing before the Board on request.  38 C.F.R. §  20.700 (2016).  Thus, a remand is required to schedule the videoconference hearing request for the Veteran.  38 C.F.R. §§  20.700 (e), 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

 The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


